Exhibit 10.9

2006 AMENDMENT TO
ADESA, INC. 2005 SUPPLEMENTAL
EXECUTIVE RETIREMENT PLAN

Pursuant to its authority under Section VI of the ADESA, Inc. 2005 Supplemental
Executive Retirement Plan (the “Plan”), ADESA, Inc. (the “Company”), acting
through its Board of Directors, hereby amends the Plan as follows.

1.                                       Article III of the Plan is hereby
amended by the addition of the following Section 3.3(e) thereto:

“(e)                            Cessation of Deferral Elections. 
Notwithstanding any provision herein to the contrary, no Deferral Elections
relating to Compensation or Bonuses to be earned or paid on or after January 1,
2007 shall be accepted by the Administrator.”

2.                                       Section 3.2(f) of the Plan is hereby
restated in its entirety to read as follows, effective as December 2, 2006:

“(f)                              Timing of Employer Contribution Credits.  All
Employer Contribution Credits with respect to a Participant for a Plan Year
shall be credited on a ratable basis to the Participant’s Employer Contribution
Account as of the first day of each calendar month of such Plan Year.”

Except as otherwise provided in this “2006 Amendment to the ADESA, Inc. 2005
Supplemental Executive Retirement Plan,” the Plan is hereby ratified and
confirmed in all respects.

Executed this 21st day of December, 2006.

ADESA, INC.

 

 

 

/s/ David G. Gartzke

 

 

 

David G. Gartzke

 

Chairman of the Board

 


--------------------------------------------------------------------------------